DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,102,755. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach paging method and apparatus for wireless communication system.
          Regarding claims 1 and 16, Wong teaches a method of operating a communications device in a wireless communications system comprising an infrastructure equipment and the communications device, wherein the method comprises: decoding downlink messages transmitted by the infrastructure equipment in one or more of a plurality of temporally spaced paging occasions; decoding a wake-up signal (WUS) transmitted by the infrastructure equipment in advance of each of the one or more paging occasions which comprise the downlink messages; and receiving, in response to determining by the infrastructure equipment that a time since a most recent transmission from the infrastructure equipment to the communications device is greater than a predetermined threshold, a preamble signal from the infrastructure equipment, and re-synchronizing with the infrastructure equipment based on the preamble signal (see claims 1, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
	Regarding claim 2, Wong teaches the downlink messages are received during one or more of a plurality of paging time windows, each paging time window comprising one or more of the paging occasions, each of the paging windows being spaced by a time greater than the predetermined threshold (see claims 1-9, 12, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 3, Wong teaches one or more of the preamble signals are go-to-sleep or wake-up signals (GUSs) (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 4, Wong teaches receiving, from the infrastructure equipment. one of the GUSs immediately before every N of the paging time windows, where N is an integer which equals one or more (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 5, Wong teaches each WUS comprises an indication of whether the paging occasion which the each WUS precedes comprises a downlink message for the communications des ice to decode (see claims 1, 5, 11, 13, 14, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 6, Wong teaches each GUS comprises an indication of whether one or more of the paging occasions in the paging time window which the each GUS precedes comprise a downlink message for the communications device to decode (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 7, Wong teaches the each GUS indicates that the communications device should wake up if one or more of the paging occasions in the paging time window which the each GUS precedes comprise a downlink message for the communications device to decode (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 8, Wong teaches the each GUS indicates that the communications device should go to sleep if none of the paging occasions in the paging time window which the each GUS precedes comprise a downlink message for the communications device to decode (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 9, Wong teaches each GUS comprises an indication to the communications dcx ice of whether or not one or more of the paging occasions in a subset of the paging time window which the each GUS precedes comprise a downlink message for the communications device to decode (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 10, Wong teaches each GUS comprises a preamble formed by a plurality of Orthogonal Frequency Division Multiplexed (OFDM) symbols, each of the OFDM symbols being modulated with a first reference sequence. and wherein one or more of the OFDM symbols are transmitted having been shifted in frequency with respect to successive others of the OFDM symbols (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 11, Wong teaches each WUS comprises a preamble formed by a plurality of OFDM symbols. each of the OFDM symbols being modulated with a second reference sequence, the second reference sequence being a subset of the first reference sequence, and wherein one or more of the OFDM symbols are transmitted having been shifted in frequency with respect to successive others of the OFDM symbols (see claims 1, 5, 11, 13, 14, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 12, Wong teaches the first reference sequence is dependent on whether one or more of the paging occasions in the paging time window which the each GUS precedes or in a subset of the paging time window which the each GUS precedes comprise a downlink message for the communications device to decode (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 13, Wong teaches a number of repetitions of the first reference sequence of the GUS is different than a number of repetitions of the second reference sequence of the WUS (see claims 6-10, 12 and 13, and see claims 1, 5, 11, 13, 14, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 14, Wong teaches a length of the preamble signal is different than a length of the WUS (see claims 1, 5, 11, 13, 14, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 15, Wong teaches a length of the preamble signal is dependent on a time since the most recently transmitted preamble signal was transmitted from the infrastructure equipment to the communications device (see claims 1, 15 and 18, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 17, Wong teaches the circuitry is configured to receive the downlink messages during one or more of a plurality of paging time window, each paging time window comprising one or more of the paging occasions, each of the paging windows being spaced by a time greater than the predetermined threshold (see claims 1, 2, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 18, Wong teaches one or more of the preamble signals are go-to-sleep or wake-up signals (GUSs) (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 19, Wong teaches the circuitry is configured to receive, from the infrastructure equipment, one of the GUSs immediately before every N of the paging time windows. where N is an integer which equals one or more (see claims 6-10, 12 and 13, or see claims 1-19 of U.S. Patent No. 11,102,755).  
 	Regarding claim 20, Wong teaches each WLS comprises an indication of whether the paging occasion which the each WUS precedes comprises a downlink message for the communications device to decode (see claims 1, 5, 11, 13, 14, 16, 18 and 19, or see claims 1-19 of U.S. Patent No. 11,102,755).  

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642